Citation Nr: 0305289	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  98-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis B.  

3.  Entitlement to service connection for residuals of right 
ankle injury.  

4.  Entitlement to service connection for low back 
disability.  




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from June 1984 to July 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision by the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).

The Board remanded this matter in November 2002 for further 
development, to include verification of a current address and 
contact information for the veteran.  The Board notes that 
the RO made concerted efforts to locate the veteran and 
access personal data, but to no avail.  Thus, the Board is 
satisfied that the RO completed all Remand directives and 
that no further development is necessary in this case for an 
equitable adjudication of the matters on appeal.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran is currently diagnosed as having PTSD.

3.  There is no credible supporting evidence in this case to 
corroborate that the claimed in-service stressors occurred.

4.  The diagnosis of PTSD is not based on any verified, 
credible stressor from the veteran's active service.

5.  The veteran has not provided any medical evidence of 
current hepatitis B.  

6.  The veteran has not provided medical evidence of chronic 
right ankle disability.  

7.  The veteran has not provided medical evidence of back 
disability.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  The veteran is not shown to have a disability manifested 
by hepatitis B due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

3.  The veteran is not shown to have a disability manifested 
by right ankle disability due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).

4.  The veteran is not shown to have a disability manifested 
by low back disability due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted in 
November 2000 which emphasized VA's obligation to notify 
claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, as in this case, filed before 
the date of enactment and not yet subject to a final decision 
as of that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decisions in November 1997 and July 2002; the 
statement of the case (SOC) dated in February 1998; the 
supplemental statements of the case (SSOC) dated in March 
1999 and August 2002; the letter giving the veteran 
notification of the VCAA dated in December 2001; and the 
Board Remand in November 2002, the RO provided the veteran 
with the applicable law and regulations and gave adequate 
notice as to the evidence needed to substantiate his claims.  
In addition, the VCAA letter explained the notice and duty to 
assist provisions of the new law, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence relevant to the appeal.  The letter also advised the 
veteran that they would assist him in obtaining evidence such 
as medical records, employment records or records from other 
Federal agencies; however, he was responsible for providing 
enough information so that the records could be requested.  
Thus, the Board is satisfied that the RO has provided all 
notice as required by the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured VA 
medical examinations, and outpatient treatment records, in 
addition to service personnel records.  The veteran has not 
authorized VA to obtain any additional private evidence.  The 
Board finds that the duty to assist the veteran with the 
development of his claims is satisfied.  38 U.S.C.A. § 5103A 
(West 2002).  
Analysis

As an initial matter, the Board notes that the veteran had 
requested a personal hearing in his VA Form 9 dated in June 
1998.  Pursuant to the November 2002 remand, the RO made many 
attempts to locate the veteran's current address and 
telephone number to be able to inform him of the status of 
his claim and make the hearing arrangements.  Specifically, a 
Report of Contact dated in December 2002 reflects the dates 
and places the RO contacted in an attempt to locate the 
veteran.  The Board notes that it is equally incumbent upon 
the veteran to assist in the development of his claims.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board 
finds that the RO has satisfied its duty in this regard. 

The veteran claims entitlement to service connection for four 
disabilities:  PTSD, hepatitis B, residuals of right ankle 
injury, and low back disability. 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

PTSD

The regulation governing service connection for PTSD was 
revised in June 1999, after the rating decision that denied 
the veteran's service connection claim and from which this 
appeal arises was issued.  38 C.F.R. § 3.304(f).  The 
revisions, however, were made effective from March 1997, the 
date that the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in Cohen v. Brown on which 
the revisions to the regulation were based.  Cohen, 10 Vet 
App. 128 (1997).  Pursuant to Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991), where a law or regulation changes after 
the claim has been filed or reopened before an administrative 
or judicial process has concluded, the version most favorable 
to the veteran applies unless Congress provides otherwise, or 
permits the VA Secretary to do otherwise.  

The revised version of section 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a 
diagnosis under DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1) (2002).

The phrase, "engaged in combat with the enemy", requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 at para. 4 (Oct. 18, 
1999).  This definition does not apply to veterans who served 
in a general "combat area" or "combat zone," but did not 
themselves engage in combat with the enemy.  The 
determination as to whether a veteran "engaged in combat with 
the enemy" must be made on a case-by-case basis based on the 
facts of each case.  Any evidence that is probative of the 
issue of whether a veteran engaged in combat may be used by a 
veteran to support a veteran's assertion that he was engaged 
in combat.  The benefit of the doubt rule applies to 
determinations of whether a veteran engaged in combat with 
the enemy.  If there is a balance of positive and negative 
evidence, the issue must then be resolved in the veteran's 
favor.  See 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. 
West, 11 Vet. App. 353, 359 (1998).

Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.  Nevertheless, 
credible evidence that the claimed in-service stressor 
actually occurred is also required.  Pentecost v. Principi, 
16 Vet. App. 124, 126 (2002).  Where the claimed stressor is 
not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
evidence that corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  Pentecost v. Principi, 
16 Vet. App. at 127.  The requisite additional evidence 
needed for corroboration may be obtained from sources other 
than the veteran's service medical records.  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

Although there is a current diagnosis of PTSD associated with 
the record as reflected in the VA examination dated in 
September 1998, the veteran has not responded to the RO's 
requests for evidence of any in-service stressors.  

Service personnel records confirm that the veteran served 
overseas as an armorer during the Persian Gulf War, but there 
is no evidence of any combat.  The veteran did not receive 
any awards or decorations.  Further, service medical records 
are silent for any complaints or notations related to any 
psychiatric disorder.  Post-service VA treatment records 
dated from March 1997 include a recitation of the veteran's 
reported traumatic events.  At that time, the veteran 
reported that he saw many dead bodies on the front line, had 
a stressful relationship with an abusive captain, witnessed 
the bulldozing of Iraqi soldiers in a trench, and witnessed a 
death scene in a village his unit had shelled.  

Other than making vague statements, however, the veteran has 
not provided any corroborating evidence of his reported 
stressors.  Pentecost v. Principi, 16 Vet. App. at 127.  Mere 
recitations of the veteran's reported in-service trauma 
included in post-service clinical records, standing alone, is 
not sufficient for verification.  The veteran has not 
submitted sufficient information for purposes of 
corroboration, despite being advised on multiple occasions of 
what kind of information was needed with respect to the 
stressors.  As early as in a July 1997 letter, the RO began 
requests for additional evidence in support of the veteran's 
claim, but received no response.  

Further, the veteran has taken no initiative to assist with 
his claim.  He offered no additional information or insight 
in support of his claim.  Additionally, as previously stated, 
the veteran's whereabouts have remained unknown throughout 
much of the appeal process.  

Again, the Board acknowledges that the RO extended multiple 
efforts to corroborate stressors and develop the veteran's 
claim based on his allegations.  As noted above, in December 
2001, the RO notified the veteran of the pertinent provisions 
of the VCAA.  The veteran was then advised to submit credible 
evidence that his claimed in-service stressors occurred.  He 
was told which records pertaining to his claim had been 
obtained.  The RO asked the veteran to provide any piece of 
evidence that might serve critical in verifying his in-
service incidents.  In view of the veteran's lack of 
response, and as the preponderance of the evidence is against 
the claim, the Board denies his service connection for PTSD.  

Hepatitis B

The veteran has claimed entitlement to service connection for 
hepatitis B.  The service medical records are silent for any 
treatment of hepatitis B and post-service records are equally 
silent for any complaints or diagnosis of hepatitis B.  There 
is nothing of record to support evidence of hepatitis B.  The 
most recent VA examination report dated in September 1998 
notes the veteran's reported history of hepatitis in service, 
but indicates that there was absolutely no evidence that the 
veteran ever had hepatitis B.  Thus, in view of the above, 
the Board concludes that the preponderance of the evidence is 
against the claim, and service connection for hepatitis B 
must be denied.  

Right ankle

The Board acknowledges the veteran's complaints of right 
ankle pain due to twisting and spraining of the ankle when he 
stepped into a ditch during service.  December 1992 and March 
and April 1994 service medical records document complaints of 
pain and recurrent symptoms with a diagnosis of chronic right 
ankle sprain.  On separation examination in July 1993, the 
examiner noted ankle sprain.  

Post-service records, however, are silent for any complaints 
or treatment of residuals of a right ankle sprain.  Clinical 
records dated from April 1997 to May 1998 do not document any 
clinical findings related to any residual disability of the 
right ankle.  

On VA examination in September 1998, the examiner noted the 
veteran's reported past medical history of a right ankle 
sprain in service and noted that the veteran reported re-
injuring his right ankle approximately five to ten times per 
year.  Examination revealed no laxity and a normal gait.  The 
examiner diagnosed recurrent right ankle sprains.  Otherwise, 
no current right ankle disability was noted.  

Although the veteran was treated in service for right ankle 
pain and symptoms associated with a right ankle sprain, no 
chronic residual disability is shown.  The first post-service 
evidence of right ankle disability is when he filed his claim 
in May 1997.  The VA examiner diagnosed recurrent right ankle 
sprains, but found no evidence of laxity or any other current 
disability.  Thus, in the absence of any post-service right 
ankle disability, the Board finds that the preponderance of 
the evidence is against the claim of service connection for a 
right ankle disability.  

Low back disability

The service medical records reveal complaints of low back 
pain that appeared to relate to the lifting of heavy items.  
In April 1993, the veteran complained of low back pain.  In 
an October 1993 record, it is noted that x-ray studies were 
normal and that there was no residual disability.  Further, 
on separation examination in July 1993, no chronic residual 
disability associated with the low back was indicated.  

Post-service, VA treatment records dated from 1997 to 1998 do 
not disclose any complaints associated with the low back.  At 
a VA examination conducted in September 1998, the examiner 
noted the veteran's complaints of low back pain with a 
reported onset in service.  The examiner stated that the 
cause of the veteran's low back pain was musculoskeletal with 
age appropriate degenerative joint disease.  No diagnosis 
other than pain was noted.  

Although there is evidence of low back pain in service, there 
is no clinical evidence linking any post-service low back 
disability to the complaints and treatment of low back pain 
in service.  Furthermore, there is no evidence of continuity 
of symptomatology between the veteran's complaints in service 
and his claim of service connection.  Thus, the Board 
concludes that the preponderance of the evidence is against 
an award of service connection for a low back disability.  

ORDER

Service connection for PTSD is denied.  

Service connection for hepatitis B is denied.  

Service connection for residuals of right ankle injury is 
denied.  

Service connection for low back strain is denied.   



_____________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

